Case 1:18-cv-00125-HG-RT Document 69 Filed 11/14/19 Pageiofi PagelD#: 875
AK DENTONS Pamela W. Bunn Dentons US LLP

1001 Bishop Street
Suite 1800
Honolulu, HI 96813
United States

pam.bunn@dentons.com
D +1 808-441-6118

dentons.com

November 12, 2019 RECEIVED

'S, DISTRICT COURT
VIA HAND DELIVERY CLERK U.S.

Honorable Helen Gillmor NOV 12 2018
Senior United States District Judge
District of Hawaii DISTRICT OF HAWAII

300 Ala Moana Blvd., C-338
Honolulu, HI 96850

Re: Andrew Namiki Roberts v. Russell Suzuki, in his official
capacity as Attorney General of the State of Hawaii, et
ano., No. 1:18-cv-00125-HG-RT

Dear Judge Gillmor:

| represent proposed amicus curiae Everytown for Gun Safety Support Fund (“Everytown’)
in the above-referenced action. Pursuant to Local Civil Rule 7.9, | write to request permission for
co-counsel, William J. Taylor, to appear by telephone on behalf of Everytown at the upcoming
November 26, 2019 motion hearing in this case, at which the Court will consider, among other
motions, Everytown’s motion for leave to file an amicus curiae brief. Mr. Taylor’s office is in New
York City and we would like to avoid the time and expense of the lengthy trip to Hawai‘i. | will
appear in person at the November 26 hearing, but am not as conversant in the subject matter as
Mr. Taylor. Counsel for the parties do not oppose Mr. Taylor’s request to appear by telephone.

Respectfully submitted,

_e

/Pamela W. Burin

Counsel for Everytown for
Gun Safety Support Fund

ccs: John M. Cregor, Jr. (via email to John.M.Cregor@hawaii.gov)
Alan A. Beck (via email to ngord2000@yahoo.com: Alan.alexander.beck@gmail.com)
Stephen D. Stamboulieh (via email to stephen@sdslaw.us)

William James Taylor, Jr. (via email to wtaylor@everytown.org)

Larrain Rencoret > Hamilton Harrison & Mathews >» Mardemootoo Balgobin > HPRP > Zain & Co. > Delany Law > Dinner Martin > Maclay
Murray & Spens > Gallo Barrios Pickmann > Mujfioz > Cardenas & Cardenas > Lopez Velarde > Rodyk > Boekel > OPF Partners

09500000\002268\113648592\V-1
